DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazdzinski (2012/0206362) in view of Haipus (2017/0073185).

Claims 14 and 26: Gazdzinski discloses the use of an elevator having an operating panel having a plurality of buttons (see "call button" in paragraph [0083]) for selecting a target floor, plural touch-sensitive areas (elements 114, see last sentence of paragraph [0044] stating "touch-sensitive") associated to the buttons (e.g., fig. 17), an output device (111, 112, and/or 113), a control unit (element 121, fig. 1) connected to the touch-sensitive areas, the buttons and the output device, a data storage device storing a data folder for one of the floors, wherein each of the data folders includes information


relating to the associated target floor (see "information regarding tenants on that floor" in paragraph [0092]), wherein the control unit, in response to triggering of one of the touch-sensitive areas, reads the information form the one of the data folders associated with the target floor selected by pressing the button with which the triggered touch-sensitive area is associated and outputs the information via the output device (see first four sentences of paragraph [0093]; especially "...display advertising pertinent to the tenant on that floor..." in response to people who "...depress a different floor number..."), and wherein the control unit, in response to a subsequent triggering of the one of the touch-sensitive areas, reads another one of the data folders including other information relating to the associated target floor and outputs the other information via the output device (see first four sentences of paragraph [0093]; Applicant's "subsequent triggering" is synonymous with Gazdzinski's "...four people enter the same elevator car...and each depress a different floor number..."; also note the "choosing advertising appropriate that floor" in the same paragraph).
Claim 15: Gazdzinski teaches "the display of these files may be in sequential fashion...or...one file may be displayed until another function key 114 is selected..." (Paragraph [0097]).
Claim 16: Gazdzinski's "call button" (paragraph [0083]) are inherently "in a direct neighborhood" of the touch-sensitive areas (i.e., within the elevator car).

Claim 18: See "images" and "text" discussed in paragraph [0092] (i.e., "graphical form" is synonymous with Gazdzinski's "images").

Claim 20: Gazdzinski's element 108 is a non-volatile memory for storing data folders (see paragraph [0044]).
Claim 21: Gazdzinski's "depressing the elevator call button" is synonymous with Applicant's "push buttons" (see paragraph [0083]).
Claim 22: See "capacitive touch keypad" in paragraph [0049],
Claim 23: Gazdzinski's "central server" (element 170) is a remote interface and allows remote access (see paragraphs [0052] and [0053]).
Claim 24: Gazdzinski's element 620 (fig. 6c) is an "additional touch-sensitive area" not associated with elements on element 102 and includes additional information not relating to a floor (i.e., "inland weather").
Claim 25: The elements described in paragraph [0052] inherently require hard-wiring (i.e., see Gazdzinski's "cable bundle" in paragraph [0052]).
	While Gazdzinski is believed to provide the floor selection/call buttons in an interior of the elevator, the location could be better defined in the reference.
	However, Haipus provides an operating panel for serving as a car operating panel in an elevator car comprising: a cover sheet (1); a plurality of buttons included in the cover sheet, each of the buttons for selecting one of a plurality of target floors (figure 1); a plurality of touch-sensitive areas included in the cover sheet, each of the touch-sensitive areas being associated to one of the buttons (paragraphs 7, 11-12, and 18-21); and an output device (2) for outputting information.  
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazdzinski in view of Haipus as applied to claims 14-16 and 18-26 above, and further in view of Anthony (2016/0174334).

The teachings of Gazdzinski and Haipus have been discussed supra. Neither teaches the use of time-dependent information for output to the output device. Anthony clearly shows a system for providing information specific to a floor as well as time-dependent data (see Anthony's paragraph [0015] which states "...in the elevator is passing a floor that includes a restaurant, the system...automatically display[s] specific advertisements for the restaurant based on the time of day..." for example, "lunch from 11 am to 2 pm").  
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Gazdzinski, Haipus, and Anthony. The motivation would be to provide targeted advertisements assist both patrons and restaurants.

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF
2/27/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837